TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-03-00002-CV


In re The Voice of the Cornerstone Church Corporation





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


	The petition for writ of mandamus filed by Relator The Voice of the Cornerstone
Church Corporation on January 6, 2003 is denied.  The motion to stay trial court proceedings filed
on the same date is overruled.  


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A.. Smith, and Puryear 
Filed:   January 8, 2003